United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
League City, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1792
Issued: January 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2015 appellant, through counsel, filed a timely appeal from an April 23,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a permanent
impairment of the right lower extremity and/or more than nine percent impairment of the left
lower extremity, for which he received schedule awards.
On appeal counsel asserts that the April 23, 2015 decision is contrary to facts and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an August 3, 2011 decision, the
Board found that at that time appellant had failed to establish a permanent impairment of his
lower extremities and affirmed the July 15, 2010 OWCP decision.2 The findings of the previous
Board decision are incorporated herein by reference.
On September 7, 2011 appellant, through counsel, requested reconsideration with OWCP
and submitted an October 26 2012 report from Dr. M. Stephen Wilson, an orthopedic surgeon.
Dr. Wilson noted the history of injury, appellant’s medical and surgical history and treatment,
and reviewed medical evidence. He provided physical examination findings and opined that
appellant had a significant work injury to his lumbar spine that resulted in left lower extremity
radiculopathy. Dr. Wilson advised that, in accordance with proposed Table 2 of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),3 used for rating spinal impairment, appellant had three percent left
lower extremity impairment due to mild sensory and motor deficits of the L4 nerve, and 11
percent impairment of the left lower extremity due to moderate sensory and motor deficits of the
L5 nerve, which yielded a total 14 percent permanent impairment of the left lower extremity.
On November 15, 2012 Dr. H. Mobley, an OWCP medical adviser,4 reviewed
Dr. Wilson’s report and the medical evidence and recommended that appellant be referred for a
second opinion evaluation as to whether appellant had any permanent impairment of his lower
extremities.

2

Docket No. 10-2172 (issued August 3, 2011). On July 23, 2007 appellant, a 54-year-old distribution clerk,
injured his back lifting tubs of mail. OWCP accepted his traumatic injury claim for lumbar sprain, herniated lumbar
disc, and lower extremity mononeuritis. Dr. Howard B. Cotler, a Board-certified orthopedic surgeon, performed
L4-5 microdiscectomy on February 12, 2008. A July 15, 2015 lower extremity electrodiagnostic study was
interpreted as abnormal, with evidence of moderate left L5 radiculopathy. Dr. Cotler performed repeat lumbar
surgery on February 2, 2009. Appellant returned to modified duty on June 1, 2009, stopped work on
August 13, 2009, and retired effective March 5, 2010. He began treatment with Dr. Benjamin B. Tiongson, a pain
management practitioner on September 4, 2009. Dr. Tiongson diagnosed chronic pain syndrome and left L5
radiculopathy. He continued to submit reports, but did not provide an impairment evaluation. Appellant filed a
schedule award claim on November 10, 2009. In a January 28, 2010 report, Dr. Cotler referenced the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides, and advised that appellant had 11 percent whole person impairment. On February 26, 2010 OWCP referred
appellant to Dr. Gary C. Freeman, a Board-certified orthopedic surgeon, for a second opinion evaluation. In a
March 22, 2010 report, Dr. Freeman concluded that, with no objective physical evidence of injury or sequelae in
either leg, appellant did not have ratable permanent impairment in either leg. In a May 3, 2010 report, an OWCP
medical adviser concurred with Dr. Freeman’s opinion. On May 17, 2010 OWCP denied appellant’s schedule
award claim, finding the evidence insufficient to establish a permanent impairment of the legs. Appellant requested
reconsideration on June 11, 2010 and submitted a May 27, 2010 report from Dr. Steven M. Lovitt, a Board-certified
neurologist, who diagnosed thoracic and lumbar radiculopathy and peripheral neuropathy. Dr. Donald L. Mauldin, a
Board-certified orthopedic surgeon, performed a second opinion evaluation on June 24, 2010 to evaluate appellant’s
work abilities. He did not provide an impairment evaluation. On July 15, 2010 OWCP denied modification of the
May 17, 2010 decision.
3

A.M.A., Guides (6th ed. 2009).

4

Dr. Mobley’s credentials could not be ascertained.

2

Dr. Jerome Carter, a Board-certified physiatrist, performed a second opinion evaluation
and impairment rating on January 23, 2013. He provided a comprehensive report in which he
noted reviewing the medical record and described extensive examination findings. Dr. Carter
advised that, in accordance with proposed Table 2 for spinal nerve impairment, appellant had
zero percent impairment bilaterally due to sensory deficits. He found a mild, class 1, motor
deficit on the left and, after applying the net adjustment formula, concluded that appellant had
one percent left lower extremity impairment in the L3 distribution, two percent impairment in the
L4 distribution, and three percent impairment in the L5 distribution. Dr. Carter applied the net
adjustment formula and concluded that appellant had a total seven percent left lower extremity
impairment and no impairment on the right.
On February 14, 2013 Dr. Ronald Blum, a Board-certified orthopedic surgeon and
OWCP medical adviser, noted his review of the record and agreed with Dr. Carter’s findings and
conclusion that appellant had seven percent left lower extremity permanent impairment. He
found that maximum medical improvement was reached on October 26, 2012.
By decision dated February 20, 2013, OWCP granted appellant a schedule award for
seven percent permanent impairment of the left leg. It found no impairment for the right leg.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative. Following a July 16, 2013 hearing, appellant submitted an August 15, 2013
report in which Dr. Wilson reported his disagreement with Dr. Blum’s report, noting that
Dr. Blum did not consider a June 15, 2008 electrodiagnostic study that revealed evidence of left
L5 radiculopathy. Dr. Wilson maintained that his October 26, 2012 conclusions were valid.
By decision dated September 19, 2013, an OWCP hearing representative set aside the
February 20, 2013 decision and remanded the case for an OWCP medical adviser to review
Dr. Wilson’s August 15, 2013 report, after which OWCP should issue a de novo decision.
On September 26, 2013 Dr. Michael M. Katz, a Board-certified orthopedic surgeon and
OWCP medical adviser, noted his review of the medical record. He recommended that a referee
opinion be obtained regarding appellant’s lower extremity impairment.
OWCP determined that a conflict in medical evidence had been created regarding
appellant’s lower extremity impairment, and on November 19, 2013 it referred appellant to
Dr. Philip E. Rosen, a Board-certified orthopedic surgeon, for an impartial evaluation. In a
December 5, 2013 report, Dr. Rosen described the history of injury, appellant’s current
symptoms, and his review of the medical record. He described physical examination findings
and diagnosed lumbar strain syndrome, herniated nucleus pulposus at L4-5 with L5
radiculopathy, status post laminectomy, discectomy, and lumbar fusion, failed back syndrome,
and chronic pain syndrome. Dr. Rosen advised that appellant had reached maximum medical
improvement on January 16, 2012, and provided an impairment rating in accordance with
proposed Table 2 of the sixth edition of the A.M.A., Guides. He found a class 1 impairment for
a mild left L5 motor deficit and, after applying the net adjustment formula, concluded that
appellant had seven percent left lower extremity impairment for the L5 motor deficit. Dr. Rosen
further found a class 1 impairment for a mild L5 sensory deficit, and, after applying the net
adjustment formula, concluded that appellant had two percent impairment for an L5 sensory

3

deficit. He combined the motor and sensory deficits, and concluded that appellant had a
combined nine percent left leg impairment.
In reports dated December 20, 2013 and January 23, 2014, Dr. Katz noted his agreement
with Dr. Rosen’s findings and conclusion that maximum medical improvement had been reached
on January 15, 2012 and that appellant had a combined nine percent permanent impairment of
the left lower extremity.
By decision dated February 25, 2014, appellant was granted a schedule award for an
additional two percent permanent impairment of the left leg, for a combined left leg impairment
of nine percent. OWCP found no ratable impairment of the right leg.
Appellant, through counsel, timely requested a hearing, that was held on
September 11, 2014. On November 3, 2014 an OWCP hearing representative affirmed the
February 25, 2014 decision.
Appellant, through counsel, again requested reconsideration on December 10, 2014 and
submitted a November 12, 2014 report from Dr. Wilson. Dr. Wilson noted that he had examined
appellant on October 26, 2012. He discussed the reports of Dr. Blum, Dr. Rosen, and Dr. Katz,
and asserted that his conclusion in 2012 was correct.
Following an OWCP request, Dr. Rosen reviewed Dr. Wilson’s November 12, 2014
report. On January 13, 2015 he advised that, after careful review of all medical documentation
and his clinical examination of appellant, his opinion remained as previously determined.5
In a merit decision dated April 23, 2015, OWCP denied modification of the prior
decision.
LEGAL PRECEDENT
The schedule award provision of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is to be used.9

5

Dr. Tiongson continued to submit reports describing appellant’s pain management.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

4

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment for the Class of Diagnosis (CDX) condition, which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE), and
Clinical Studies (GMCS).11 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).12
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.13 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.14
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.15 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables outlined in the
July/August 2009 The Guides Newsletter.16
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.17 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.18 When there exist opposing medical reports of virtually equal weight
10

Supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”
11

Id. at 385-419.

12

Id. at 411.

13

Pamela J. Darling, 49 ECAB 286 (1998).

14

Thomas J. Engelhart, 50 ECAB 319 (1999).

15

Rozella L. Skinner, 37 ECAB 398 (1986).

16

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1, n5 (January 2010); The Guides Newsletter is included as Exhibit 4.
17

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

18

20 C.F.R. § 10.321.

5

and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.19
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.20 While an OWCP medical
adviser may review the opinion of a referee specialist in a schedule award case, the resolution of
the conflict is the specialist’s responsibility. An OWCP medical adviser cannot resolve a
conflict in medical opinion.21
ANALYSIS
The Board initially finds that appellant failed to establish a permanent impairment of the
right lower extremity. There was no medical evidence finding permanent impairment of the
right lower extremity. The Board further finds that appellant did not establish more than nine
percent permanent impairment of the left lower extremity for which he received schedule
awards.
The accepted conditions in this case are lumbar sprain, herniated lumbar disc, and lower
extremity mononeuritis. On February 20, 2013 appellant was granted a schedule award for seven
percent permanent left lower extremity impairment and no impairment on the right. Following
further development, in November 2013 OWCP determined that a conflict in medical evidence
had been created between the opinions of Dr. Wilson, an attending orthopedist, and Dr. Carter,
an OWCP referral physician, regarding the degree of appellant’s lower extremity impairment,
and referred him to Dr. Rosen, a Board-certified orthopedic surgeon, for an impartial evaluation.
Regarding the accepted lumbar conditions, as noted above, the approach for rating
impairment of the upper or lower extremities caused by a spinal injury is provided in section
3.700 of OWCP procedures, which memorializes proposed tables outlined in the
July/August 2009 The Guides Newsletter.22
In his December 5, 2013 report, Dr. Rosen described the history of injury, appellant’s
current symptoms, and his review of the medical record. He described physical examination
findings and diagnosed lumbar strain syndrome, herniated disc at L4-5 with L5 radiculopathy,
status post two surgical procedures, failed back syndrome, and chronic pain syndrome.
Dr. Rosen advised that appellant had reached maximum medical improvement on
January 16, 2012. He provided an impairment rating in accordance with proposed Table 2 of the
sixth edition of the A.M.A., Guides, used for rating spinal nerve impairment. Dr. Rosen found a
19

V.G., 59 ECAB 635 (2008).

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
21

Richard R. Lemay, 56 ECAB 341 (2005); Federal (FECA) Procedure Manual, id. at Chapter 2.808.6(g)

22

Supra notes 16 and 17.

6

class 1 impairment for a mild left L5 motor deficit and, after applying the net adjustment
formula, concluded that appellant had seven percent permanent left lower extremity impairment
for the L5 motor deficit. He further found a class 1 impairment for a mild L5 sensory deficit,
and, after applying the net adjustment formula, concluded that appellant had two percent
impairment for a L5 sensory deficit. Dr. Rosen combined the motor and sensory deficits, and
concluded that appellant had nine percent permanent left lower extremity impairment.
In a January 13, 2015 supplemental report, Dr. Rosen advised that, based on his clinical
examination and after careful review of all medical documentation, including Dr. Wilson’s
November 12, 2014 report, his opinion remained as previously determined.
The Board finds that Dr. Rosen’s opinion is thorough and well rationalized and represents
the special weight of the medical evidence.23 The Board has carefully reviewed his reports and
finds that his opinion has reliability, probative value, and convincing quality with respect to its
conclusions regarding the extent of appellant’s permanent impairment. Dr. Rosen’s opinion is
based on a proper factual and medical history and he thoroughly reviewed the factual and
medical history and accurately summarized the relevant medical evidence.24 He provided
medical rationale for his opinion by explaining that, after careful review of all medical
documentation and his clinical examination of appellant, appellant had nine percent left lower
extremity impairment. Dr. Rosen’s opinion is entitled to special weight as the impartial medical
examiner and establishes that appellant has not established entitlement to a left lower extremity
impairment greater than that previously awarded.
As noted, in the November 12, 2014 report, Dr. Wilson merely asserted that his prior
conclusion regarding appellant’s impairment was correct. He did not reexamine appellant.
Reports from a physician who was on one side of a medical conflict that an impartial specialist
resolved are generally insufficient to overcome the weight accorded to the report of the impartial
medical examiner, or to create a new conflict.25 Dr. Wilson had been on one side of the conflict
resolved by Dr. Rosen. As such, his November 12, 2014 report is insufficient to establish that
appellant is entitled to a left leg impairment greater than the nine percent found by Dr. Rosen.26
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
impairment of the right lower extremity and more than nine percent permanent impairment of the
left lower extremity, for which he received schedule awards.

23

Barry Neutuch, 54 ECAB 313 (2003).

24

See Melvina Jackson, 38 ECAB 443 (1987).

25

I.J., 59 ECAB 471 (2008).

26

S.S., 59 ECAB 315 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

